DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-14 were cancelled in a preliminary amendment.
Claims 15-28 are pending in this action. 

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A wireless Communication System Node with Fixed Beams Having Common Envelope

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 18, 19, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et Shapira) (US 2003/0162566 A1) in view of Adeney et al. (Adeney) (US 2007/0099578 A1).
As per claim 15: Shapira discloses a wireless communication system node (see fig. 1), comprising:
at least two antenna ports (see par. 0054, 0056);
a beamforming network comprising at least two beam ports that are configured to provide corresponding beams (see fig. 4B; par. 0057, 0153, 0164); and
a beamforming controller configured to control the beamforming network (see par. 0153, 0164) such that the beams have a common envelope (see fig. 4B; par. 0054) (note: the description, “The aggregate effect of these individual beams is the envelope common envelope is adapted to a desired coverage for a certain communication system sector. However, in the same field of endeavor, Adeney teaches --- the pre-coder transformation E will be designed so as to make the overall beam envelope match, as closely as possible, the required reference sector coverage pattern and to give each of the resulting beams a similar ground footprint (for example, equal coverage and user traffic loading)(see par. 0063, 0069). Note that when the references are combined as shown above, the modified system will have the common envelop (Shapira’s composite beam envelope) and Adney’s desired direction. Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Shapira with that of Adeney --- so that the beam envelope is a reasonably close match to the required reference sector coverage patterns (see par. 0069, last few lines). 
 As per claim 16: Adeney teaches about a node of claim 15, wherein the common envelope is configured to follow a predefined reference curve in an optimal manner (see fig. 4B; par. 0063, 0069). Not the description --- the beam envelope is a reasonably close match to the required reference sector coverage patterns (par. 0069). Motivation is same as provided in the rejection of claim 15 above.
As per claim 18: Shapira teaches about a node of claim 15, wherein the node comprises:
at least two antenna ports that are configured to be connected to a first polarization (see fig. 1, elements 102 and 104; par. 0168, 0171-0172), ; and

As per claim 19: Shapira teaches about a node of claim 18, wherein the beam ports are configured to provide:
corresponding beams of a first beam polarization (see par. 0006, 0155, 0155, 0158) (note different polarization) and
corresponding beams of a second beam polarization, orthogonal to the first beam polarization (par.0055, 0074,  0101, 0121)(note “different polarization”).
As per claim 23: the features of claim 23 are similar to the features of claim 15, except claim 23 is directed to a process required by the system of claim 15. Hence, claim 23 has been rejected on the same ground and motivation as claim 15.
As per claim 24: the feature of claim 24 is similar to the feature of claim 16, except claim 24 is directed to a process required by the system of claim 16. Hence, claim 24 has been rejected on the same ground and motivation as claim 16.
As per claim 26: the feature of claim 26 is similar to the feature of claim 18, except claim 26 is directed to a process required by the system of claim 18. Hence, claim 26 has been rejected on the same ground and motivation as claim 18.

Allowable Subject Matter

Claims 17, 20, 21-22, 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2/21/2021